Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,904,886 (‘886). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and/or subsets of each other.
Regarding claim 1, ‘886 describes a communication apparatus, comprising: 
circuitry, which, in operation, generates a first-type second-layer protocol data unit (PDU) including at least one second-layer service data unit (SDU) and at least one second-layer control element, which is placed after any of the at least one second-layer SDU (claim 1, where second-layer processing circuitry = circuitry);
a transmitter, which, in operation, transmits the first-type second-layer PDU mapped onto a resource allocated for data transmission; (claim 1 subset reworded, 
a receiver, which, in operation, receives at least one second-type second-layer PDU mapped onto a resource allocated for data reception, wherein the second-type second-layer PDU includes at least one second-layer SDU and at least one second-layer control element, which precedes any of the at least one second-layer SDU (claim 1 reworded, where “de-maps at least one second-type second layer PDU from a resource allocated for data reception” = receiver);
wherein the circuitry, in operation, parses the second-type second-layer PDU de-mapped from the resource allocated for data reception (claim 1).
Regarding claim 2, ‘886 describes:
wherein the first-type or second-type second-layer PDU further includes: 
a second-layer subheader associated with the at least one second-layer SDU, or 
a second-layer subheader associated with the at least one second-layer control element (claim 2).
Regarding claim 3, ‘886 describes:
wherein the at least one second-layer SDU is placed after the associated second-layer subheader and the at least one second-layer control element is placed before the associated second-layer subheader (claim 3).
Regarding claim 4, ‘886 describes:

Regarding claim 5, ‘886 describes:
wherein the second-layer subheader associated with the at least one second-layer control element precedes the second-layer SDU and the second-layer subheader associated with the second-layer SDU (claim 5).
Regarding claim 6, ‘886 describes:
wherein the first-type or second-type second-layer PDU includes a padding buffer status report (BSR) and a second-layer subheader associated with the padding BSR, and the padding BSR and the second-layer subheader associated with the padding BSR are placed after any of the at least one second-layer SDU (claim 6).
Regarding claim 7, ‘886 describes:
wherein the first-type second-layer PDU includes an uplink second-layer control element, and the second-type second-layer PDU includes a downlink second-layer control element (claim 7).
Regarding claim 8, ‘886 describes:
wherein the circuitry, in operation, starts forwarding packages constituting parts of the first-type second-layer PDU to first-layer processing before completing the generation of the first-type second-layer PDU (claim 8).
Regarding claim 9, ‘886 describes a method comprising: 

transmitting the first-type second-layer PDU mapped onto a resource allocated for data transmission (claim 9 subset reworded, where “maps the first-type second layer PDU onto the resources allocated for data transmission” = transmitter);
receiving at least one second-type second-layer PDU mapped onto a resource allocated for data reception, wherein the second-type second-layer PDU includes at least one second-layer SDU and at least one second-layer control element, which precedes any of the at least one second-layer SDU (claim 9, reworded, where “de-maps at least one second-type second layer PDU from a resource allocated for data reception” = receiver);
parsing the second-type second-layer PDU de-mapped from the resource allocated for data reception (claim 9).
Regarding claim 10, ‘886 describes:
wherein the first-type or second-type second-layer PDU further includes: 
a second-layer subheader associated with the at least one second-layer SDU, or 
a second-layer subheader associated with the at least one second-layer control element (claim 10).
Regarding claim 11, ‘886 describes:

Regarding claim 12, ‘886 describes:
wherein the second-layer subheader includes a presence indicator indicating whether the first-type or second-type second-layer PDU includes at least one second-layer control element (claim 12).
Regarding claim 13, ‘886 describes:
wherein the second-layer subheader associated with the at least one second-layer control element precedes the second-layer SDU and the second-layer subheader associated with the second-layer SDU (claim 13).
Regarding claim 14, ‘886 describes:
wherein the first-type or second-type second-layer PDU includes a padding buffer status report (BSR) and a second-layer subheader associated with the padding BSR, and the padding BSR and the second-layer subheader associated with the padding BSR are placed after any of the at least one second-layer SDU (claim 14).
Regarding claim 15, ‘886 describes:
wherein the first-type second-layer PDU includes an uplink second-layer control element, and the second-type second-layer PDU includes a downlink second-layer control element (claim 15).
Regarding claim 16, ‘886 describes:
starting to forward packages constituting parts of the first-type second-layer PDU to a first layer before completing the generation of the first-type second-layer PDU.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaheen (US 201/0124767).
Regarding claims 1 and 9, Shaheen describes a communication apparatus/ method , comprising: 
[circuitry, which, in operation, that] generates a first-type second-layer protocol data unit (PDU) including at least one second-layer service data unit (SDU) and at least one second-layer control element, which is placed after any of the at least one second-layer SDU (fig. 6 & abstract + para. 75, transmit MAC frame being layer 2 MAC PDU comprising SDUs + respective control elements (CEs) located at the end);
[a transmitter, which, in operation, that] transmits the first-type second-layer PDU mapped onto a resource allocated for data transmission (fig. 1 & abstract, UE transmitter 158 transmits a transmit MAC frame);
[a receiver, which, in operation, that] receives at least one second-type second-layer PDU mapped onto a resource allocated for data reception, wherein the second-type second-layer PDU includes at least one second-layer SDU and at least one second-layer control element, which precedes any of the at least one second-layer SDU (fig. 1 & fig. 3 & para. 9 or 135, UE receiver 120 receives a receive MAC frame being 
[wherein the circuitry, in operation, that] parses the second-type second-layer PDU de-mapped from the resource allocated for data reception (para. 85 in view of abstract, UE receiver parses receive MAC frame starting with header in the front of the frame).
Regarding claims 2 and 10, Shaheen describes:
wherein the first-type or second-type second-layer PDU further includes: a second-layer subheader associated with the at least one second-layer SDU, or a second-layer subheader associated with the at least one second-layer control element (para. 97, MAC subheaders comprises the control elements (CEs)).
Regarding claims 3 and 11, Shaheen describes:
wherein the at least one second-layer SDU is placed after the associated second-layer subheader and the at least one second-layer control element is placed before the associated second-layer subheader.
Regarding claims 7 and 15, Shaheen describes:
wherein the first-type second-layer PDU includes an uplink second-layer control element, and the second-type second-layer PDU includes a downlink second-layer control element (abstract, transmit MAC (first-type second layer) frame is for UE to transmit uplink to eNB, and receive MAC (second-type second layer) frame is for UE to receive downlink from eNB).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen as applied to claim 3 above, and further in view of Harada (US 2010/0128672).
Regarding claims 4 and 12, Shaheen fails to further explicitly describe:
wherein the second-layer subheader includes a presence indicator indicating whether the first-type or second-type second-layer PDU includes at least one second-layer control element.
Harada also describes wireless transmission of layer 2 MAC PDUs comprising SDUs (fig. 6), further describing:
wherein the second-layer subheader includes a presence indicator indicating whether the first-type or second-type second-layer PDU includes at least one second-layer control element (fig. 8 & para. 52-53, each of the C/T field serves as a flag indicating if corresponding segment of PDU body comprising control element or not).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the second-layer MAC PDU of 
The motivation for combining the teachings is that this allows for fame field indicators while mitigating an overall increase in overhead size (para. 8 & 10).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen as applied to claims 2 above, and further in view of Lee (US 2010/0111016).
Regarding claims 5 and 13, Shaheen fails to further explicitly describe:
wherein the second-layer subheader associated with the at least one second-layer control element precedes the second-layer SDU and the second-layer subheader associated with the second-layer SDU.
Lee also describes wireless transmission of PDU comprising SDUs (title & abstract), further describing:
wherein each second-layer subheader associated with any of the at least one second-layer control element precedes each second-layer SDU and the respective subheader associated with each second-layer SDU (fig. 3 & para. 20, D/C + sequence # + P + HE fields (second layer subheader for control element) comes before (precedes) the RLC SDUs as well as Length indicator & E fields corresponding to respective RLC SDUs (respective subheaders associated with each second-layer SDU).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that subheader for second layer control element in Harada to precede each of second-layer SDU & respective subheaders as in Lee.

efficient checking L1 at the receiving RLC/layer 2 entity (Lee, para. 36).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 1 above, and further in view of Lee (US 2010/0172376), hereinafter referred to as Lee ‘376).
Regarding claims 6 and 14, Harada fails to further explicitly describe:
wherein the second-layer PDU includes a padding buffer status report, BSR, and a second-layer subheader associated with the padding BSR, and the padding BSR and the second-layer subheader associated with the padding BSR are placed after any of the at least one second-layer SDU.
Lee ‘376 also describes PDU transmission with different implementations (title & abstract), further describing:
wherein the second-layer PDU includes a padding buffer status report, BSR, and a second-layer subheader associated with the padding BSR, and the padding BSR and the second-layer subheader associated with the padding BSR are placed after any of the at least one second-layer SDU (abstract & fig. 20b + para. 139 & 141, explicit padding BSR comprising its sub-header is placed at the end of the MAC PDU after all the MAC (layer two) SDU).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the second layer PDU of Harada to comprise a padding BSR placed after all the second layer SDU as in Lee ‘376.
.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 1 above, and further in view of Bharadwaj (US 2016/0302104).
Regarding claims 8 and 16, Harada describes second-layer processing circuitry forwarding packages to the first-layer processing circuitry, but fails to further explicitly describe:
starts forwarding packages constituting parts of the second-layer PDU to the first- layer processing circuitry before completing the generation of the second-layer the second-layer PDU.
Bharadwaj also describes wireless transmission of PDUs, further explicitly describing:
starts forwarding packages constituting parts of the start forwarding parts of first type second-layer PDU to the first layer before completing the generation of first type second-layer PDU (para. 17-21, transmitting, concurrently with at least a portion of the generating the ACK/NACK feedback for the PDU and based at least in part on identifying that ACK/NACK feedback is to be generated).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that processing of second layer PDU in 
The motivation for combining the teachings is this increases amount of available processing time for high bandwidth communications (Bharadwaj para. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  *Zhang (US 2018/0054814) describing first type MAC CE, where CE may be places before or after MAC SDU (fig. 3a-b & para. 140-141), Cave (US 2014/0140276) describing MAC & RLC architecture with use of PDU & SDU (title & fig. 9), Shaheen (US 20180124843) describing concatenation where dynamic parts (e.g., headers and MAC control elements (CEs)) are in the end of the TB &  RLC headers may be appended after the data of that RLC PDU (fig. 6 & para. 78), Harada (US 2011/0149840) describing MAC PDU comprising SDU wherein MAC control block resides at end (fig. 4), Turtinen (US 2019/0215727) describing real-time segmentation of MAC PDU with format where MAC CE is at front (fig. 2-6 & title), Yang (US 2018/0176344) describing MAC control transport formats (fig. 10a-d & 11), and Susitaival (US 2013/0044698) describing conventional & new MAC fields both with CE at start before SDU (fig. 3 & 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469